DETAILED ACTION
   
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 13-18  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15828541 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-applications recite a tread for a tire comprising: a first circumferential main groove; a second circumferential main groove; a third circumferential main groove; and a fourth circumferential main groove, the fourth main groove having a stabilizing structure for increasing tread stiffness, the stabilizing structure having a circumferentially extending subgroove in a radially innermost bottom of the fourth circumferential main groove (see 15828541, Claim 1).
The subgroove has a curved, cylindrical radially innermost surface for mitigating cracking and increasing axial flexibility of the stabilizing structures (see 15828541, claim 1).
The subgroove has a first sidewall and a second sidewall interconnected by the curved, cylindrical radially innermost surface of the subgroove (see 15828541, claim 1).
The first sidewall abuts the second sidewall under the predetermined operating condition (see 15828541, claim 1).
The relative motion between the first sidewall and the second sidewall is prevented by a wavy configuration of the first sidewall and a corresponding wavy configuration of the second sidewall. (see 15828541, claim 1), 
An axial width of the subgroove shrinks to 0.0 mm under a predetermined operating condition (see 15828541, claim 3).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Election/Restrictions
Claim(s) 7-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/20/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 6 recites “ relative motion between the first sidewall and the second sidewall is prevented by a wavy configuration of the first sidewall and a corresponding wavy configuration of the second sidewall”. The claim is vague and indefinite.  Claim 5, which recites “the first sidewall abuts the second sidewall”, the limitation regarding Claim 6 (depends on Claim 5) that the relative motion between the first sidewall and the second sidewall is prevented by a wavy configuration is imposing a contradiction as the motion of the first sidewall and the second sidewall abut the two walls together as claimed in 5.  For the purpose of examination the examiner interprets that the claim only requires two sidewalls of the subgroove have wavy configuration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 and 13-17 is/are rejected under 35 U.S.C. 102 (a)(1) anticipated by Ooba (US 20180345733).
Regarding Claim 1, Ooba discloses A tread for a tire comprising: a first circumferential main groove ; a second circumferential main groove ; a third circumferential main groove ; and a fourth circumferential main groove (Figure 1, first/second main groove-3b, third/fourth main groove-3c), the fourth main groove having a stabilizing structure for increasing tread stiffness, the stabilizing structure having a circumferentially extending subgroove in a radially innermost bottom of the fourth circumferential main groove (Figure 1, the structures shown in the Figure are extended inside a wavy subgroove of the fourth circumferential main groove-3c), the subgroove being axially offset a predetermined amount from a centerline of the fourth circumferential main groove (Figure 1,subgroove as shown axially offset a predetermined amount from a centerline of the fourth circumferential main groove-3c ).
Regarding Claim 2 and 14, Ooba discloses subgroove has a curved, cylindrical radially innermost surface for mitigating cracking and increasing axial flexibility of the stabilizing structures (Figure 2-4, [0051], curved surface-6).
Regarding Claim 3 and 15, Ooba discloses an axial width of the subgroove shrinks to 0.0 mm under a predetermined operating condition (Figure 4, [0056]).
Regarding Claim 4 and 16, Ooba discloses the subgroove has a first sidewall and a second sidewall interconnected by the curved, cylindrical radially innermost surface of the subgroove (Figure 4, two sidewalls of the subgroove separated by 5s and interconnected by curved circular part-6).
Regarding Claim 5 and 17, Ooba discloses first sidewall abuts the second sidewall under the predetermined operating condition ([0056], two sidewalls come close to each other).
Regarding Claim 13, Ooba discloses system for increasing cornering stiffness of a tire tread comprising: a first circumferential main groove; a second circumferential main groove ((Figure 1, first/second main groove-3b); and - 12 -GYP2020-160 a stabilizing structure for increasing tread stiffness, the stabilizing structure having a circumferentially extending subgroove in a radially innermost bottom of the first main groove (Figure 1, the structures shown in the Figure are extended inside a wavy subgroove of the first circumferential main groove-3a), the subgroove being axially offset a predetermined amount from a centerline of the first circumferential main groove (Figure 1,subgroove as shown axially offset a predetermined amount from a centerline of the first circumferential main groove-3a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooba (US 20180345733) in view of JP 2002029221 (hereinafter JP’221).

Regarding Claims 6 and 18, Ooba discloses subgroove has a first sidewall and a second sidewall interconnected by the curved, cylindrical radially innermost surface of the subgroove (Figure 4). In the same field of endeavor pertaining to the art, JP’ 221 discloses that the circumferential subgroove has wavy configuration for both sidewalls of the subgroove (Figure 8).

It would be obvious at the time of applicant’s invention was made to combine the tread pattern of Ooba with that of the JP’221 circumferential subgroove with wavy configuration for both sidewalls for the purpose of  desired tread  design for improving breaking and steering performance in snow and ice ([0001]).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741